DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Park U.S. Patent Publication No. 2019/0197284 (hereinafter Park).
Consider claim 1, Park teaches a fingerprint sensing apparatus ([0063] and figures 2-3), comprising: a signal emission receiving layer, comprising a capacitive micromachined ultrasonic transducer array formed by a plurality of capacitive micromachined ultrasonic transducers (Figure 2 and [0059], cUT; Figures 1a and 8, array of UT); a driving circuit coupled to the capacitive micromachined ultrasonic transducer array (Figure 2, 100), and driving the capacitive micromachined ultrasonic transducer array to emit a planar ultrasonic wave to a finger during a transmission period to generate a plurality of reflected ultrasonic signals (Figure 2 and [0059], ultrasonic waves 510) by excitation voltages and ultrasonic waves that were generated by the , wherein the capacitive micromachined ultrasonic transducers receive the reflected ultrasonic signals during a receiving period to generate a plurality of sensing current signals ([0059], generate electrical signals (current is the flow of electrodes) based on receiving ultrasonic waves); a sensing circuit layer comprising a plurality of sensing circuits, wherein the sensing circuits are respectively coupled to the corresponding capacitive micromachined ultrasonic transducers ([0071], image detected by the ultrasonic transducer 19 is processed with an image processor to produce the three-dimensional image and to provide a fingerprint image of a finger 500. [0060] and figure 2 driver 100, “receive and transmit”), and sense the sensing current signals output by the capacitive micromachined ultrasonic transducers to generate a plurality of fingerprint sensing signals [0071]; and a substrate (Figure 2, substrate 110), wherein the sensing circuit layer is formed on the substrate (Figure 2, 100 and 110), and the signal emission receiving layer is formed on the sensing circuit layer (Figure 2, 200), and wherein the substrate is a glass substrate or a silicon substrate [0062].

Consider claim 2, Park teaches all the limitations of claim 1. In addition, Park teaches wherein the sensing circuit layer further comprises: a selection circuit coupled to the sensing circuits ([0060], transistor arrays), and selectively outputting the fingerprint sensing signals according to a column and row selection signal (in order to select a row and column (see .

Consider claim 3, Park teaches all the limitations of claim 1. In addition, Park teaches the fingerprint sensing signals are respectively proportional to the sensing current signals ([0059], electrical signals based on (and thus proportional) ultrasonic waves. [0104], implementing biometric recognition of an individual based on (and thus proportional to) processing electrical signals received from one or more ultrasonic output parts) .

Consider claim 4, Park teaches all the limitations of claim 2. In addition, Park teaches a processing circuit  (Figure 14, 1420) coupled to the selection circuit ([0060], transistor arrays), generating a fingerprint image according to the fingerprint sensing signals, and performs fingerprint recognition processing on the fingerprint image [0071], image detected by the ultrasonic transducer 19 is processed with an image processor to produce the three-dimensional image and to provide a fingerprint image of a finger 500).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 1 above, and further in view of Panchwagh et al. U.S. Patent Publication No. 2017/0110504 (hereinafter Panchwagh).
Consider claim 5, Park teaches all the limitations of claim 1. In addition, Park teaches wherein each of the capacitive micromachined ultrasonic transducers comprises (Figure 2, 200): a first electrode layer coupled to the driving circuit (Figure 2, 213, where 100 and 200 are coupled to each other); a dielectric layer (Figure 2, dielectric 215 (e.g. SiO2)); and a second electrode layer coupled to the corresponding sensing circuit (Figure 2, 211, where 100 and 200 are coupled to each other), wherein the dielectric layer is disposed between the first electrode layer and the second electrode layer (Figure 2, 213, 215 and 211), a cavity is present between the first electrode layer and the second electrode layer (Figure 2, 217), and the second electrode layer generates the sensing current signal in response to a capacitance value change between the first electrode layer and the second electrode layer during the receiving period ([0059], the cUT 210 may generate ultrasonic waves according to an excitation voltage and may further generate electrical signals based on receiving ultrasonic waves (e.g., ultrasonic waves that were generated by the cUT 210 and were reflected back to the cUT 210 from an object). In addition, Park refers to vibration in [0059]
Park does not appear to specifically disclose the driving circuit provides a driving signal to the first electrode layer, such that the first electrode layer and the second electrode vibrate in response to the driving signal to emit an ultrasonic signal.
However, in a related field of endeavor, Panchawagh et al. teaches an ultrasonic sensor in [0048] and further teaches the driving circuit provides a driving signal to the first electrode layer (Figure 1b, Tx and Rx), such that the first electrode layer and the second electrode vibrate in response to the driving signal to emit an ultrasonic signal (Figure 1b and [0048], vibrate).
Therefore, it would have been obvious to one of the ordinary skill in the before the effective filing date to vibrate as taught by Panchwagh with the benefit that the deformable diaphragm over the cavity 120 may bend and vibrate in response to the reflected ultrasonic pressure wave impinging on a surface of the PMUT, generating mechanical stresses and strains in the PMUT diaphragm and surface charge on the surfaces of the piezoelectric layer that may be detected by underlying circuitry as suggested by Panchwagh in [0048] and figures 1a-b.

Consider claim 6, Park teaches all the limitations of claim 5. 
Park does not appear to specifically disclose a capacitive gap between the dielectric layer and the second electrode layer is between 0.03um and 0.5um.
However, Park teaches a capacitive gap between the dielectric layer and the second electrode layer (Figure 2, 215, 217 and 211).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a particular value for the cavity in order to meet design choices. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).

Claims 7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 1 above, and further in view of Nohno et al. U.S. Patent No. 6,239,788 (hereinafter Nohno).
Consider claim 7, Park teaches the driving circuit comprises a waveform generating circuit ([0059] and [0020], excitation voltage) for capacitive micromachined ultrasonic transducers [0028].
Park does not appear to specifically disclose wherein the driving circuit comprises: a direct-current voltage generating circuit providing a direct-current voltage; and a waveform generating circuit connected in series with the direct-current voltage generating circuit between the transducers and a reference voltage, and providing an alternating-current voltage with a predetermined waveform during the transmission period.
However, in a related field of endeavor, Nohno teaches a coordinate input device (abstract) and further teaches wherein the driving circuit comprises: a direct-current voltage generating circuit providing a direct-current voltage (Figure 1, DC power supply circuit 37); and a waveform generating circuit connected in series with the direct-current voltage generating circuit (Figure 1, AC applying circuit 38. column 5, lines 55-58 refer to superimposing the AC voltage on the DC power voltage) between the transducers and a reference voltage (Figure 3, power supply and excitation signal in figure 3 is between cp1-2 and ground. See also ground in figures 13-14 corresponding to circuit 37 and 38), and providing an alternating-current voltage with a predetermined waveform during the transmission period (Figure 11, XDET x-detection period signal).
Therefore, it would have been obvious to one of the art before the effective filing date of the claimed invention to superimpose AC and DC voltages as taught by Nohno with the benefit that noise components are reduced to improve the signal-to-noise ratio, so that highly accurate coordinate detection is achieved as suggested in column 6, lines 2-4.

Consider claim 10, Park and Nohno teach all the limitations of claim 7. In addition, Park teaches wherein the predetermined waveform is a square wave (Figure 11, XDET is going up and then down as a square wave).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park and Nohno as applied to claim 7 above, and further in view of Ruusunen et al. U.S. Patent Publication No. 2015/0022224 (hereinafter Ruusunen).
Consider claim 8, Park and Nohno teach all the limitations of claim 7. In addition, Park teaches driving circuit further comprises a second terminal coupled to the capacitive micromachined ultrasonic transducers (Figure 2 and [0059], driver 100 and cUT 210, ultrasonic output part 200).
Park and Nohno do not appear to specifically disclose wherein the driving circuit further comprises: a resistor having a first terminal coupled to the waveform generating circuit; an inductor having a first terminal coupled to a second terminal of the resistor, and a second terminal; and a capacitor coupled between the second terminal of the inductor and the reference voltage.
However, in a related field of endeavor, Ruusunen teaches a touch sensor in abstract and further teaches wherein the driving circuit further comprises: a resistor having a first terminal coupled to the waveform generating circuit (Figure 1 and [0084], external component such as resistor and ACin); an inductor having a first terminal coupled to a second terminal of the resistor and a second terminal (Figure 1 and [0084], inductor or combination thereof); and a capacitor coupled between the second terminal of the inductor and the reference voltage (Figure 1 and [0084], capacitor or combination thereof and ground (see also figure 2a)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide resistors, capacitor, constant current source, inductor as taught by Ruusunen in order to increase the voltage linearity of the measurement, distribute the current or potential more evenly so as to avoid singularities in the system and allow current or voltage potential to be measured as suggested by Ruusunen in [0084].  

Consider claim 9, Park, Nohno and Ruusunen teach all the limitations of claim 8. In addition, Park teaches each of the sensing circuits is enabled after a predetermined period of time after the capacitive micromachined ultrasonic transducer array emits the planar ultrasonic wave ([0059], the cUT 210 may generate ultrasonic waves according to an excitation voltage and may further generate electrical signals based on receiving ultrasonic waves (e.g., ultrasonic waves that were generated by the cUT 210 and were reflected back to the cUT 210 from an object).

Claims 11, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 1 above, and further in view of Yang U.S. Patent Publication No. 2021/0264126 (hereinafter Yang) and Kim et al. U.S. Patent Publication No. 2019/0179471 (hereinafter Kim).
Consider claim 11, Park teaches all the limitations of claim 1. In addition, Park teaches a capacitive micromachined ultrasonic transducer 210 in figure 2 and [0059]. 
Park does not appear to specifically disclose wherein each of the sensing circuits comprises: a reading transistor having a first terminal coupled to an output terminal of the corresponding ultrasonic transducer, and a control terminal receiving a reading control signal, wherein the reading transistor is controlled by the reading control signal and enters a turn- on state during a reading period; a rectifier diode having an anode terminal and a cathode terminal coupled between a second terminal of the reading transistor and an output terminal of the corresponding sensing circuit; and a capacitor coupled between the cathode terminal of the rectifier diode and the reference voltage.
However, in a related field of endeavor, Yang teaches a fingerprint recognition circuit (abstract) and further teaches each of the sensing circuits comprises: a reading transistor having a first terminal coupled to an output terminal of the corresponding ultrasonic transducer, and a control terminal receiving a reading control signal (Figure 4, M3, S1 and 10), wherein the reading transistor is controlled by the reading control signal and enters a turn- on state during a reading period [0082]; a rectifier diode having an anode terminal and a cathode terminal coupled between a second terminal of the reading transistor and an output terminal of the corresponding sensing circuit (Figure 4 and [0085], 800); and a capacitor coupled between the cathode terminal of the rectifier diode and the reference voltage (Figure 4, 100).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a rectifier, transistor and capacitor as taught by Yang with the benefit that the rectifying and integrating sub-circuit 800 includes a diode T having a cathode electrically connected to a first end of the first capacitor C1 and an anode electrically connected to the output end of the data acquiring sub-circuit 400. The diode T rectifies the voltage signal output by the data acquiring sub-circuit 400, and then accumulates the rectified voltage signal on the first capacitor C1 to perform integration, so that the first capacitor C1 is charged, i.e., the output voltage of the data acquiring sub-circuit 400 is written into one end of the first capacitor C1 as suggested by Yang in [0086].
Yang does not appear to specifically disclose a resistor coupled between the first terminal of the reading and a reference voltage .
However, in a related field of endeavor, Kim teaches an ultrasonic sensor in [0142] and further teaches a resistor coupled between the first terminal of the reading and a reference voltage (Figure 11, Rs, 520 and ground).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a resistor as taught by Kim with the benefit that the sensing circuit 500 may measure a current flowing through a sensing resistor Rs based on the voltage generated by the second piezoelectric element PD2 as suggested by Kim in [0145].

Consider claim 12, it includes the limitations of claim 9 and thus rejected by the same reasoning.

Consider claim 15, Park, Yang and Kim teach all the limitations of claim 11. In addition, Yang teaches the receiving period comprises the reading period (Figure 7, reading and receiving period as shown by the arrow).

Claims 13, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 1 above, and further in view of Djordjev et al. U.S. Patent Publication No. 2017/0090028 (hereinafter Djordjev).
Consider claim 13, Park teaches all the limitations of claim 1. In addition, Park teaches Park teaches a capacitive micromachined ultrasonic transducer 210 in figure 2 and [0059]. 
Park does not appear to specifically disclose each of the sensing circuits comprises: a reset transistor having a first terminal coupled to a reset voltage, a second terminal coupled to the corresponding ultrasonic transducer, and a control terminal coupled to a reset control signal, wherein the reset transistor is controlled by the reset control signal and enters a turn-on state in a reset period; a rectifier diode having an anode terminal and a cathode terminal respectively coupled to the first terminal and the second terminal of the reset transistor; a first capacitor coupled between the cathode terminal of the rectifier diode and a reference voltage; a conversion transistor having a control terminal coupled to the cathode terminal of the rectifier diode, and a first terminal coupled to a power supply voltage, wherein in response to the sensing current signal provided by the corresponding ultrasonic transducer, the conversion transistor generates the corresponding fingerprint sensing signal at a second terminal of the conversion transistor; a reading transistor having a first terminal coupled to the second terminal of the conversion transistor, a second terminal coupled to an output terminal of the corresponding sensing circuit, and a control terminal receiving a reading control signal, wherein the reading transistor is controlled by the reading control signal and enters a turn-on state during a reading period; and a second capacitor coupled between the second terminal of the reading transistor and the reference voltage.
However, in a related field of endeavor, Djordjev teaches an ultrasonic image sensor (abstract) each of the sensing circuits comprises: a reset transistor having a first terminal coupled to a reset voltage, a second terminal coupled to the corresponding ultrasonic transducer, and a control terminal coupled to a reset control signal (Figure 5 and [0065], reset transistor M2, Diode Bias, gate of M1. [0054], ultrasonic receiver 30 and receiving layer 38), wherein the reset transistor is controlled by the reset control signal and enters a turn-on state in a reset period (Figure 5 and [0065], Gn+1); a rectifier diode having an anode terminal and a cathode terminal respectively coupled to the first terminal and the second terminal of the reset transistor (Figure 5, D1); a first capacitor coupled between the cathode terminal of the rectifier diode and a reference voltage (Figure 5, Cp, D1 and ground); a conversion transistor having a control terminal coupled to the cathode terminal of the rectifier diode, and a first terminal coupled to a power supply voltage (Figure 5, M1, D1 and Vcc), wherein in response to the sensing current signal provided by the corresponding ultrasonic transducer, the conversion transistor generates the corresponding fingerprint sensing signal at a second terminal of the conversion transistor [0067], M1 and [0047], fingerprint; a reading transistor having a first terminal coupled to the second terminal of the conversion transistor, a second terminal coupled to an output terminal of the corresponding sensing circuit (Figure 5, M3, M1 and Dn), and a control terminal receiving a reading control signal, wherein the reading transistor is controlled by the reading control signal and enters a turn-on state during a reading period (Figure 5 and [0067], M3); and a second capacitor coupled between the second terminal of the reading transistor and the reference voltage (Figure 5, C2).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a sensor circuit as shown by figure 5 with the benefit that the sensor pixel circuit 36 may detect local magnitudes of transmitted or reflected ultrasonic waves that pass through as suggested by Djordjev in [0063].

Consider claim 14, it includes the limitations of claim 9 and thus rejected by the same reasoning.

Consider claim 16, Park and Djordjev teach all the limitations of claim 13. In addition, Djordjev teaches the receiving period comprises the reading period ([0066] and figure 5, the gate driver voltage Gn may activate (or "turn on") the pass transistor M3 to enable the signal voltage on the gate of M1 to be read out of the sensor pixel circuit 36).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al. U.S. Patent Publication No. 2021/0165524 teaches an ultrasonic induction circuit with diode DI1, reset transistor M2, and pass transistor M3 as shown in figure 5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621